PER CURIAM.
The appellant was convicted of robbery and sentenced to imprisonment in the penitentiary for 10 years.
The sufficiency of the evidence upon which to base a conviction is not before the court, since the affirmative charge was not requested by the appellant, no motion to exclude the testimony of the State was made and no motion to set aside the verdict was filed after the judgment. Mims v. State, 23 Ala.App. 94, 121 So. 446; Sharp v. State, 21 Ala.App. 262, 107 So. 228. However, by way of dictum we call attention to the fact that the court has carefully read the record and the evidence is ample upon which to base a conviction and therefore, the appellant is not hurt by a failure to take the above mentioned steps to protect the record.
In brief, the appellant argues that the court fell in error in the oral charge with regard to certain statements made therein. However, no exception was taken to that portion of the oral charge complained of and therefore, this question is not presented for review in this court. Duncan v. State, 46 Ala.App. 165, 239 So.2d 237; Franklin v. State, 45 Ala.App. 27, 221 So.2d 919; Cox v. State, 280 Ala. 318, 193 So.2d 759.
There were few objections by appellant to the testimony offered by the State and it appears the trial court was most favorable and fair to appellant in its rulings thereon. After a careful search of the record, we find no error to reverse. Therefore, this case is due to be affirmed.
The foregoing opinion was prepared by W. J. HARALSON, Supernumerary Circuit Judge, and adopted by the court as its opinion.
Affirmed.
CATES, P. J., and ALMON and HARRIS, JJ., concur.